ORDER

PER CURIAM.
AND NOW, this 8th day of August, 2002, a Rule having been entered by this Court on June 19, 2002, pursuant to Rule 214(d)(1), Pa.R.D.E., to show cause why Kevin John Walsh should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Kevin John Walsh is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.